  Case 19-33724       Doc 17   Filed 12/11/19 Entered 12/12/19 08:13:46                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-33724
Edgar F Contreras                             )
                                              )                Chapter: 13
                                              )
                                                               Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

                           ORDER IMPOSING THE AUTOMATIC STAY


 THIS MATTER coming to be heard on the MOTION TO IMPOSE THE AUTOMATIC STAY,
the Court having jurisdiction, with due notice having been given to all parties in interest; pursuant to
SECTION 11 USC 362(c)(3)(b) and the Court orders as follows:

1. Motion to impose the automatic stay is hereby granted.




                                                            Enter:


                                                                     Honorable Jack B. Schmetterer
Dated: December 11, 2019                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd.
 4131 Main St,
 Skokie, IL 60076
 Phone: (847) 673-8600
